Title: To George Washington from Edmund Randolph, 19 February 1794
From: Randolph, Edmund
To: Washington, George


          
            [Philadelphia] Wednesday morning Feby 19. 1794.
          
          E. Randolph has the honor of inclosing to the President the draught of a message upon
            the Representation of the judges—Two copies are sent by the judges.
          He also forwards a letter from Mr Pinckney, received last night. The cyphered part will
            be solved this morning; and it is hoped, that it will explain
            something, which at present is unaccountable—E.R. has a duplicate.
        